DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed and amended 11/21/2018. Claims 4, 5, 8, 9, 11, 13, 15-17 and 19 are amended. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A shift register, comprising: a first input circuit configured to input an input signal to a pull-up node; a pull-up node state maintaining circuit, a first terminal of the pull-up node state maintaining circuit being connected to a third reference signal terminal, a second terminal of the pull-up node state maintaining circuit being connected to a fourth reference signal terminal, and a third terminal of the pull-up node state maintaining circuit being connected to the pull-up node, and the pull-up node state maintaining circuit being configured to supply a third reference signal of the third reference signal terminal to the pull-up node when the potential of the pull-up node is a first potential, the third reference signal being used to maintain the potential of the pull-up node at the first potential, and supply a fourth reference signal of the fourth reference signal terminal to the pull-up node when the potential of the pull-up node is a second potential, the fourth reference signal being used to maintain the potential of the pull-up node at the second potential; and an output circuit configured to output a gate enabling signal at a gate signal output terminal under control of the potential of the pull-up node”.
Prior art considered includes US PG Publication No. 2017/0005786 to Perdoor et al.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624